Robinson, J.
Suit by appellant upon a gas lease to recover acreage rental. Upon a special finding of the facts the court found the law to be with appellee, and rendered judgment accordingly. The error assigned questions the correctness of the conclusion of law. The case is here on the second appeal. Diamond Plate Glass Co. v. Curless (1899), 22 Ind. App. 346.
There is nothing in the questions here sought to be reviewed to prevent the application of the general rule that the principles of law declared on the appeal of a case, so far as applicable, remain the law of the case on a subsequent appeal and must be followed whether right or wrong. The case is in all respects controlled by the principles of law announced in the case of Hancock v. Diamond Plate Glass Co. (1906), ante, 351, and upon the authority of that case the judgment is affirmed.